IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-20462
                          Conference Calendar



NATHAN J. MCDADE,

                                           Plaintiff-Appellant,

versus

TOMMY B. THOMAS; G. S. PLASANT; SHERRA D. MILLER; ROBERT A.
WILKINSON; ME MCCLANG; ELIZABETH YANCURA; BRYAN HICKEY,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 99-CV-1041
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Nathan McDade (“McDade”), Texas prisoner # 800995, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2).

He argues that the district court abused its discretion in

dismissing his complaint as barred by the applicable two-year

statute of limitations.

     This court may “affirm the district court’s judgment on any

grounds supported by the record.”     Sojourner T v. Edwards, 974


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20462
                                 -2-

F.2d 27, 30 (5th Cir. 1992).   Dismissal of McDade’s complaint as

frivolous is supported by the record because his claims

necessarily imply the invalidity of his conviction, and there is

no indication that the conviction has been reversed, expunged,

declared invalid, or called into question by a federal court’s

issuance of a writ of habeas corpus.    See Hudson v. Hughes, 98
F.3d 868, 872 (5th Cir. 1996) (applying Heck v. Humphrey, 512
U.S. 477 (1994)).   Accordingly, McDade’s claims have not accrued.

See id.   The judgment of the district court is AFFIRMED.

     This court issues McDade a sanctions warning.    Under 28

U.S.C. § 1915(g), the “affirmance of a district court dismissal

as frivolous counts as a single ‘strike.’”     Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).   Having already accumulated an

earlier strike, see McDade v. Brown, No. 1:99-CV-274 (E.D. Tex.

July 29, 1999), McDade now has accumulated at least two strikes.

This court cautions McDade that if he accumulates a third

“strike,” he will not be able to proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.